PER CURIAM.
This is an appeal from a summary judgment of mechanic’s lien foreclosure. The only point of merit relates to the award of attorney’s fees.
The final judgment includes a $7,500 attorney’s fee, presumably based upon an attorney’s affidavit which was submitted following the hearing on the motion for summary judgment. There was no showing that the parties agreed to waive the adversary proceedings otherwise required to determine the amount of a reasonable attorney’s fee. See Ellis v. Barnett Bank of Lakeland, 341 So.2d 545 (Fla.2d DCA 1977); Siciliano v. Hunerberg, 135 So.2d 750 (Fla.2d DCA 1961).
Accordingly, that portion of the judgment awarding attorney’s fees is reversed, and the cause is remanded for further proceedings to set a reasonable fee; otherwise, the judgment is affirmed.
BOARDMAN, C. J., and GRIMES and OTT, JJ., concur.